11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of K.J.G., a child,              * From the 29th District
                                                   Court of Palo Pinto County,
                                                   Trial Court No. C45962.

No. 11-15-00132-CV                               * December 3, 2015

                                                 * Memorandum Opinion by Wright, C.J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)



       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.